Title: To Thomas Jefferson from William Pope, 14 October 1808
From: Pope, William
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Montpelier Oct. 14th. 1808.
                  
                  Mr. William Wirts indisposition prevented his comeing up to my house, on the day appointed by himself; but I understand, that he is much better—
                  When I go on the General assembly, we will make use of every argument in our power to induce him to Come into Congress; thier is nothing more necessary than for Mr Wirt to say the word; and he would be Elected in his district with great Ease—Majr DuVal hapned to Call at my house the day before I expected Mr Wirt, and I prevailed upon him to become a Candidate in Opposition to Jack Randolph, I inclose you a Copy of his letter to his Brother Even’s which was publickly read on the last day of the Camp meeting and gave Universal joy to all the Methodists and baptists present; They are all devoted to the administration and the republican institutions of our Country; They have heard of the favourable Opinion you entertain of their patriotism, and they wait for an opportunity only, of shewing it; The people of Buckingham have also heard, that you should say, that County was as patriotic as any in Virginia, and they wait with anxious desire to see, the day of Election Come round, to Shew, that you have not been mistaken in them also; I saw a Gentleman a day, or two ago, from Buckingham, and he informs me; that their is great discontent in that county at the Conduct of Jack Randolph; Majr Du Val is a very popular man in the County of Buckingham; and indeed througout the district particularly a mong the Methodists and baptists nearly half of the freeholders in that district is of that description, and are generally opposed to Mr Randolph; Maj DuVal is the most persevearing, and indefatigable man upon Earth; upon all Occasions; In the year 1802 he was fixed on, by the patriots in Richmond to oust Doctr. John Adams the federal representative; which he Effected; Mr DuVal before he declaired himself a Candidate, promissed me, that he would not interfear with any arrangements, that should be made by the district I receivd a letter by last post from him who is now in the City of Richmond, he says “My friends have advised me not to publish my declaration or Circular to the people until december next as it may interfear with the arrangements they may make; at which time a Gentleman that we all prefer will be a private Citizen, and will then give us a positive answer, as the public good is our object too much haste might ingure it it is sufficient that from principle their will be an opposition certainly to Mr Randolph’s reelection to Congress; but if by december next their is no other Candidate than my self I shall use all the Energy of mind, and body, I possess, to promote the republican feelings in our district” The Gentleman alluded to in Mr DuVal’s letter is Governor Cabell, and I have no Earthly doubt, but that he will Submit to the wishes of the republicans in Jack Randolphs district particularly as he is Solicited by the great body of the people throughout the Commonwealth to become a Candidate in opposition to the present Incumbent; while I was writing this Majr DuVal and Mr Walker called on me, on their way up to Buckingham, and assures me; that Mr Randolph shall have some sport next April—So You after that time, will never hear any more of back stair’s, & french influence and Mr Madison of Yazoo Speculation the two Millions and all such Virago of folly and misrepresintation, but I would to God I could say as much of British influence; and millions of British Gold, which I am apprehensive is circulating freely a mong the people in the Eastern states by British agents tories &c I serious that nothing but war, with England will save us from distruction, at times I can not help wishing that we had intered pell mell into war about the time the outrage was Committed on the Chesapeake but a war at any time will unite us, I told you when I had the pleasure of seeing you that the people in this part of the Country would be willing to submit to the Embargo a nother year so I still assure you, that they are willing to undergoe any privation rather than submit to British insolence and Tyranny Or they are willing to raise the Embargo and arm which is the only alternative if Congress shall give the word—do you See Sir what Capers Geo Hay, and the federalists are cutting in Richmond? they are now Identifyed, and George Hay is more universally dispised than any man in Virginia, he was never beloved and, now he is perfectly execrated; I have wrote to Mr Jno. W Eppes to call on me on his way to Washington; and if W should think it proper Mr J Pleasants & my self will call a meeting, and petition Congress not to take off the Embargo—I am dear Sir with the most perfect Consideration & respect.
                  
                     Wm. Pope 
                     
                  
               